DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 was considered by the examiner.
The Applicant should note that the large number of references in the attached information disclosure statements (IDSs) have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search (See MPEP 609.05(b)).  The Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action (see suggestion 13 of MPEP 2004).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Pressure controller” recited in claims 179 and 191 because it uses a generic placeholder (i.e., “controller”) that is coupled with functional language (i.e., “to mechanically create an internal pressure less than atmospheric pressure within a variable volume chamber”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Although the “variable volume chamber” is structure, it is not clear whether it is sufficient structure to perform the recited function. 
The Examiner notes that the written description fails to clearly link the structure, material, or acts to the function. Therefore, the claim limitation is being given its broadest reasonable interpretation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims and 179-198 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 193 recites “comprising the skin of the subject into the device using the internal pressure less than atmospheric pressure” in lines 1-2. It is unclear how the skin is related to the rest of the limitations because an action word appears to be missing. 

Claim limitation “pressure controller” in claims 179 and 191 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification does not clearly link the structure, material, or acts to the function of “mechanically creating an internal pressure less than atmospheric pressure within a variable volume chamber”. For example, is the pressure controller supposed to correspond to the structure 700 depicted in Figs. 7A-7C? If it is supposed to correspond to structure 700, it is unclear, based on the specification, how the structure 700 is supposed to function in relation to the claimed flexible concave member. Or is the pressure controller supposed to correspond to snap dome 832 depicted in Fig. 8A? If it is supposed to correspond to snap dome 832, the function of forming the internal pressure less than atmospheric pressure is not clearly linked to the snap dome 832. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 180-190 are rejected by virtue of their dependence from claim 179. 
Claims 192-198 are rejected by virtue of their dependence from claim 191.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 179-188 and 190 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,662,127 A (De Vaughn) (Cited by Applicant) in view of US 2002/0087056 A1 (Aceti) (Cited by Applicant).
With regards to claim 179, De Vaughn disclose a device for withdrawing blood from the skin of a subject (Col. 2, line 52 to Col. 3, line 21), the device comprising: a first module (Fig. 2 depicts a self-contained blood withdrawal apparatus 20, wherein all of the components of the apparatus 20 excluding the storage container 29 is being considered to be a first module) comprising: a support structure for application to the skin of a subject (Figs. 2-3 and Col. 4, lines 4-19 depict a base portion 21 comprising an appendage platform 35 for being applied to skin), the support structure comprising a pressure controller, wherein the pressure controller is able to mechanically create an internal pressure less than atmospheric pressure within a variable volume chamber (Fig. 2 and Col. 10, line 50 to Col. 11, line 8 depict a suction mechanism 30 which is capable of mechanically creating a vacuum, wherein the bellow-pump 80 is a variable volume chamber); and (b) a flexible concave member able to move from a first configuration to a second configuration (Fig. 2-5 and Col. 6, lines 41-58 disclose a lancet holding assembly 43 comprising an advancement spring element 47 (which is flexible) and a cup-shaped support member 44 (which is concave), thereby making the lancet holding assembly 43 a flexible and concave member; Fig 3A depicts lancet holding assembly 43 in a first configuration; Fig. 3B depicts lancet holding assembly 43 moved to a second configuration), wherein movement of the flexible concave member from the first configuration to the second configuration causes one or more needles to be inserted into the skin of the subject to cause production of blood from the skin (Figs. 3A-3B depict the movement of the lancet holding assembly 43 to cause needle or lancet 40 to pierce the skin and cause blood production), and a removable module connected to the first module, the removable module comprising a collection chamber for receiving the blood from the skin (Fig. 2 and Col. 10, lines 4-19 depict a storage container which is releasably coupled to base portion 21 for receipt of the blood specimen therein). 
De Vaughn is silent with regards to the dimension of the one or more needles. 
In a related system for collecting a blood sample, Aceti discloses a microneedle for piercing skin and causing production of blood (¶ [0023] discloses a needle 12; ¶ [0047] discloses the needles having micrometer dimensions, thereby making them microneedles). It would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the needle of De Vaughn with the microneedle of Aceti. Because both are capable of piercing skin and causing production of blood, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been the reduce the pain associated with piercing skin (¶ [0046] of Aceti). 

With regards to claim 180, De Vaughn further teaches that the support structure is configured and arranged to draw the skin of the subject into the device (Fig. 2 and Col. 5, lines 31-40 depict the protuberant portion 11 of appendage 10 bulges into the cavity 24 when appendage 10 is held against platform surface 36 of upper surface 23).

With regards to claim 181, De Vaughn further teaches support structure is configured and arranged to apply the internal pressure less than atmospheric pressure to the skin of the subject (Fig. 2; Col. 4, lines 47-52; and Col. 5, lines 58-65 depict passageways 25, 31 of the base portion being configured to communicate a vacuum from the suction mechanism 30 to the opening 24).

With regards to claim 182, the above combination teaches or suggests the support structure comprises a recess containing the one or more microneedles (Fig. 2 of De Vaughn depicts the needle being in a recess).

With regards to claim 183, De Vaughn further teaches that the collection chamber comprises a stabilizing agent (Col. 10, lines 12-19 discloses the storage container 29 comprising anti-coagulants or other blood specimen influencing chemicals or additives such as buffers, pH indicators, enzyme inhibitors, or the like).

With regards to claim 184, De Vaughn further teaches that the collection chamber comprises an anticoagulant (Col. 10, lines 12-19 discloses the storage container 29 comprising anti-coagulants).

With regards to claim 185, the above combination teaches or suggests the device is able to withdraw the one or more microneedles from the skin of the subject after insertion of the one or more microneedles into the skin of the subject (Figs. 3B-3C of De Vaughn depict the needle being withdrawn from the skin after it has been inserted into the skin).

With regards to claim 186, De Vaughn further teaches the device further comprises an actuator able to move the flexible concave member from the first configuration to the second configuration (Figs. 3A-3C and Col. 7, lines 7-15 disclose a button retention-retraction mechanism 50 which moves the lancet holding assembly 43 from its first configuration in Fig. 3A to its second configuration in Fig. 3B).

With regards to claim 187, De Vaughn further teaches the actuator comprises a button (Figs. 3A-3C depict the button mechanism 50 being a button).

With regards to claim 188, De Vaughn further teaches the device can only be actuated once (Col. 9, lines 21-38 disclose a mechanism for preventing the button mechanism 50 from moving back to the first or second position once it has been manually moved to a third position).

With regards to claim 190, De Vaughn further teaches the removable module consists essentially of the collection chamber (Fig. 2 depicts the storage container 29 consisting essentially of a collection chamber; Col. 10, lines 12-19 disclose the storage container 20 may be pre-filled with substances, which contemplates that the storage container 29 may also not be filled with other substances).

Claims 189 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Vaughn in view of Aceti, as applied to claim 179 above, and further in view of US 2004/0162521 A1 (Bengtsson) (Cited by Applicant).
With regards to claim 189, the above combination is silent with regards to whether the support structure comprises an adhesive for adhesion of the support structure to the skin. 
In a system relevant to the problem of piercing skin, Bengtsson discloses n adhesive for adhesion of the support structure to the skin (¶ [0078]). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the support structure of De Vaughn to incorporate an adhesive as taught by Bengtsson. The motivation would have been to provide a more secure attachment of the device to the patient while the device is being operated. 

Claims 191-195 and 197 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Vaughn in view of Aceti and US 3,753,432 A (Guerra) (Cited by Applicant).
With regards to claim 191, De Vaughn teaches a method (Col. 3, lines 23-31 disclose a method for withdrawing blood), comprising: applying a device to the skin of a subject (Col. 3, lines 23-31 discloses seating the appendage against the platform), the device comprising: (a) a first module (Fig. 2 depicts a self-contained blood withdrawal apparatus 20, wherein all of the components of the apparatus 20 excluding the storage container 29 is being considered to be a first module) comprising: (i) a support structure for application to the skin of a subject (Figs. 2-3 and Col. 4, lines 4-19 depict a base portion 21 comprising an appendage platform 35 for being applied to skin), the support structure comprising a pressure controller (Fig. 2 and Col. 10, line 50 to Col. 11, line 8 depict a suction mechanism 30 which is capable of mechanically creating a vacuum), and (ii) a flexible concave member  (Fig. 2-5 and Col. 6, lines 41-58 disclose a lancet holding assembly 43 comprising an advancement spring element 47 (which is flexible) and a cup-shaped support member 44 (which is concave), thereby making the lancet holding assembly 43 a flexible and concave member); and (b) a removable module connected to the support structure, the removable module comprising a collection chamber for receiving the blood from the skin (Fig. 2 and Col. 10, lines 4-19 depict a storage container which is releasably coupled to base portion 21 for receipt of the blood specimen therein); actuating the pressure controller to create an internal pressure less than atmospheric pressure within a variable volume chamber (Col. 3, lines 23-31 discloses operating the suction device; see Fig. 2 and Col. 10, line 50 to Col. 11, line 8 with regards to the suction mechanism 30); moving the flexible concave member from the first configuration to the second configuration causes one or more needles to be inserted into the skin of the subject (Fig. 2-5 and Col. 6, lines 41-58; Fig 3A depicts lancet holding assembly 43 in a first configuration; Fig. 3B depicts lancet holding assembly 43 moved to a second configuration in which the needle is inserted in the skin); urging blood into the collection chamber using the internal pressure less than atmospheric pressure within the variable volume chamber (Col. 5, lines 58-57 disclosing withdrawing blood into the storage mechanism 29 using the suction mechanism 30; Fig. 2 and Col. 10, line 50 to Col. 11, line 8 depict a suction mechanism 30 comprising bellow-pump 80, wherein the bellow-pump 80 is a variable volume chamber having an internal pressure less than atmospheric pressure during use), wherein the blood is produced by the insertion of the one or more microneedles into the skin of the subject (Figs. 3A-3B depict the movement of the lancet holding assembly 43 to cause needle or lancet 40 to pierce the skin and cause blood production); removing the removable module from the device (Col. 11, lines 62-65 disclose removing the storage container 29).
De Vaughn is silent with regards to the dimension of the one or more needles. 
In a related system for collecting a blood sample, Aceti discloses a microneedle for piercing skin and causing production of blood (¶ [0023] discloses a needle 12; ¶ [0047] discloses the needles having micrometer dimensions, thereby making them microneedles). It would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the needle of De Vaughn with the microneedle of Aceti. Because both are capable of piercing skin and causing production of blood, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been the reduce the pain associated with piercing skin (¶ [0046] of Aceti). 
Although De Vaughn teaches removing the removable module from the device (Col. 11, lines 62-65 disclose removing the storage container 29), De Vaughn is silent regarding transporting the removable module to a secondary site. 
In a related blood sampling device, Guerra teaches that blood samples are conveyed to a laboratory (Col. 1, lines 26-33). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the method of De Vaughn to incorporate transporting the removable module to a secondary site as taught by Guerra. The motivation would have been to allow the blood sample to be analyzed at the library. 

With regards to claim 192, De Vaughn further teaches applying the internal pressure less than atmospheric pressure to the skin of the subject (Col. 5, lines 58-57 disclosing withdrawing blood into the storage mechanism 29 using the suction mechanism 30; wherein when the suction is applied to retrieve blood, the suction is also applied to the skin) .

With regards to claim 193, De Vaughn further teaches the skin of the subject into the device using the internal pressure less than atmospheric pressure (Col. 5, lines 58-57 disclosing withdrawing blood into the storage mechanism 29 using the suction mechanism 30; wherein when the suction necessarily imparts force that pulls the skin further into the device).

With regards to claim 194, De Vaughn further teaches the support structure is configured and arranged to apply the internal pressure less than atmospheric pressure to the skin of the subject (Col. 5, lines 58-57 disclosing withdrawing blood into the storage mechanism 29 using the suction mechanism 30; wherein when the suction is applied to retrieve blood, the suction is also applied to the skin) .

With regards to claim 195, the above combination teaches or suggests transporting only the removable module to a secondary site (Col. 1, lines 26-44 of Guerra disclose only transporting blood samples and their test tubes to their laboratory).

With regards to claim 197, De Vaughn further teaches the removable module consists essentially of the collection chamber.

Claim 196 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Vaughn in view of Aceti and Guerra, as applied to claim 191 above, and further in view of US 4,392,499 A (Towse)
With regards to claim 196, the above combination is silent with regards to whether, after removing the removable module from the device, adding a second removable module to the device.
In a related system for collecting blood samples, Towse discloses after removing the removable module from the device, adding a second removable module to the device (Col. 1, lines 38-51 disclose that a double-ended needle (i.e., a support structure) for collecting blood is maintained on a person while test tubes (i.e., a removable module) may be interchanged in a successive manner by removing filed tubes and replacing them with empty ones). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the method of collecting a blood sample of De Vaughn to incorporate after removing the removable module from the device, adding a second removable module to the device as taught by Towse. The motivation would have been to take multiple blood samples in order to perform a battery of laboratory tests (Col. 1, lines 38-51). 

Claim 198 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Vaughn in view of Aceti and Guerra, as applied to claim 191 above, and further in view of US 3,958,561 A (Bucalo). 
With regards to claim 198, the above combination is silent with regards to transporting the removable module to a secondary site by mail. 
In a related system for transporting collected blood to a secondary site, Bucalo teaches transporting collected blood by mail to a testing location such as a laboratory (Col. 1, lines 47-51). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the method of transporting the collected blood sample of De Vaughn in view of Aceti and Guerra to incorporate that it is transported by mail as taught by Bucalo. Because both methods are suitable for  transporting the collected blood, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./           Examiner, Art Unit 3791                                                                                                                                                                                             



/ETSUB D BERHANU/           Primary Examiner, Art Unit 3791